IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00001-CV

    IN THE ESTATE OF ALLEN EUGENE DENTON, III, DECEASED


                      From the County Court at Law No. 1
                             Brazos County, Texas
                          Trial Court No. 14,245-PC


                          MEMORANDUM OPINION


       Appellants and appellees have filed a joint motion to reinstate the appeal, which

was abated on February 6, 2014 to allow the trial court to sign an agreed judgment

effectuating the mediated agreement of the parties, and to dismiss the appeal.

       The parties’ motion is granted. This appeal is reinstated and dismissed. See TEX.

R. APP. P. 42.1.



                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed February 27, 2014
[CV06]